OFFICE   OF THE ATTORNEY GENERAL     OF TEXAS
                                     AUSTIN
QROVER      SELLERS
A,,OIHPI     QENm3AL



Wocorable J. d. tioXma13
comai~rloner of kriculturr
*ustin,  rerar
her        Sir:




                                           is   offlaa ia aonriection
                                                   nentionrd law for
                                                                       236




[fonoreblr J. a. srioDunald,~a&. 2


     is ultr    apprr~nt thst thr Pink Bollworr will dla-
     as 9 eta   1tarU ovar tho antin    oottoa brlt in the
     same #f    that chr bollnrVl1   did thlrtptlre  yoar8
     agO*
           'The pcsrtloulrr rurgenar      that  has ariSen that
     has broqht   about this oriola Ir thr .moent infmati-
     tloa in the Lowar RIO Crsde VrJlry of To%66 wh6r6
     the olfa6tlo aoadiliiow     l ra mok tRat Oottoa arOw8 t&a
     ratirr yriwind     ooatlnura * trult      ual606 iMa~alra
     p~~aaroa SII taron toward dratroyiry        thr lt6lk and
     plmirrg tha rfrldr     In auah 8 m8y aa to k&l% tha oat-
     2: 8aaro;hlta, p r o Witl pUrp&Ial ~WalOpIBeitt Of
                .
          'Xo arm oenliaaed thet.lf    ootton ir to br 6llow6d
     to br utcrlyr ia this area, the iiolda 1a8$ pa olranrd       up
     Or'WitCbn ~iblka by SrptdW      15 Of maah ymr if p66t
     6pnaQ la to br pzwintrd.      W hare triad’ lvrly 6001‘
   - ori+ablr plan or having Ohta tirle      olraain6 prcgma
     w~fakord, end It in wry ovidant Chat aothlrq a'hort
     o t N~u lr w  l bond @~rnnDaei~    that     thw iklds till
     br Olatnad of oottoa bl thr data art as 1 ,prrnqui-
     alta to thr, irauanos of l poralt to gro+ oottoa la
     thir aroe ~$11 do ~6hr fob.
                                                                              237




Honorable     J.   S.   ~fcllor:eld,   pe,fa f


              The Flak Bol.lwora Law ia rabcdled in Article8           68
 to 82, both lnolual~e,        V. .b. C. S., and hrtiolo      1034, . enal
 Co40 of Tease.      Its rnootaont w56 olrarly en exeroioo of
 thr ollor powar OS thr Stats.            urllllooa v. steto,    176 j.;..
 (2) !77.     Broadly upraking, auah sotorrlen        power of the State
 Is 16s law of aalf-drfonao,         regardln& both peraone and prop-
‘Te2c.
    .       Caratona v. D8 Eiollom (sup. Ct. of :iaahhig:on)’ 144
 Faso. 931.    The logialatlvr     history of this iink Dollworm
 Low lo set forth in tho Civil .+pprela oaee of Lilpetricti,
 ot al, v. Compensation Clalaa W-r4 at ll; 259 S. ‘L. lb&.
           Fndat Artjqla~ 71, 7, A. C. E., if tha rqmt       of
tba Fink Boltrora Coddesfon    Vadlaater     that it will be aafa
to grw+ootton   under iulrs. WI& ~oguletlona    ‘withIn auoh rhino
adjsqrnt to the 1afratatloxI outaldr of Tome, the 8warnbr.         -
ohall thoroupon laauo hula proclamation    dsolrrlng   it u&dul.




             nrtlola      74,   'V. LO,    3.,grotldrs     ia part as tolloaa~~
            *Should thr   report OS tho Fink Boll riorm Cou-
     ~airalon arprooa the aonclualoa that it will not be
      daogeroua to tha cotton industry of Tex~~a to parsit
      :hd growing ot ootton wlthtn apoh dietriot,     (as thora-
      inbsrora, 4rtrmlno4    by aaid Cormiaslon) undar auoh                   ~’
      ruloa sad rrgula:iona     on it ahall be edoquete to
      QIWsnt    the #proad of the pinic boll wora, the ~Oov-
      oMor rho11 9roololin such errs a8 3oy br set WC
      IS the rrport ot thr plnr Boll %ora Coasiaalon.~
      rrUcQetr4 zone, in whloh it shall bo unl6WtoS 'So
      Plant-, 66~atr       and utkat   04ttoA .8xgrgt UiIdSf
      luah til~a an4 rqulatdona      as aholl br*pro~pUlgata4
      tharrfoor     by the      Coazlo~loner     OS A&rioulturr,   wkdoh
      ~rl~:&taaudo th8 plrnuinu    of so04 frvoa non-lnf~*tad.
      trrr40ory,    ginning et a~rignetad   gins, till%     or
      dlalatootine,   at oil rood praduota within auoh zone
      -rkatin(i,                          on4 auoh other rules
      l*    may be                                 . .I).(~?m9ba*i*-*-I
                                                                               238




Ronorable ;1. 8. McDonald, pegs 4

           Tha gmrral rulr la that the rUaoti0ns or lrgislation
may not be delsgatad.by    thr 1sglsLatirr     to tba oxooutitr   drprt-
wit or to any orrloar or orrloars        themor.     "Rat mhilr the la&Is-
laturr may not drlsgr$e powr to sake law, It asy rest's           lbrgr
zasaeura of dlsora6Lonary authority      ia ofrloare   ohargad nl)h the
adininistsatioa of the 10~s. - - Ssprolall~        my the l&sleturr
authorim the ad~lalstratI+r     ofricer    sr body to muekeralae and
?r&ulatianr rrlatlng    to the adalalatratlon      or la r o r Oa .ma
                                                                   or    t
the law."   12 C. f. 844, B&par.        329.
             V!hs l@rletur8     cannot d8lrgatr lta pawr to
     msk* a law, but it ban mlcr I law to dslrgatr      s yoncr
     to datarmiae s0.m root or rtatr or thilI&r upoa rhloh
     thr law Mke8,       or inWIld t0 nmke, it.8 OWa WtiOa  dr-
     prad . To drar thi8 rauld be to rtop tha rhea18 ot
     6ovrrawnt.       Tharr are many thlags upon whioh wirr and
     oarl'ul leglrlatloa     must dapand which mmaot ba kaowa
     to tha lsw-mkbg        powr,and mudt, th@rrrOre, be a 8UbjeOt
     ;ft;iuiw      ana drteralmtioa    outsldr or tha halla or logis-
              . tOOk@' Appsal 72 PI., L98, 1.3 Arl., RG~. 716.”
           Aay n&e8 and ragubtion8    .-da uadrr 8Uoh drlsgstsd
WWF W8t     b. naronabla   and within the sOOpe Of the 8UthOriiiag
8t6tnta.   U. 8. 1. ~anrylvrala    Company,, 235 Pad. 961.
         In P-ing t. Coaoordla Pita Iasuranor           Co., 1.40 i?ioh. 258,
103 K Y. 616, 6 Ann. Cns. 87, it wss raid:
           fua8 the power (to omata        or anit   a tom    0r   tin
     lasuranor polfay) wh2ch this 8tatute         d#legatsdI;oof~        in-
     suraaoa oom=issioa loglalativa         In ohsrectm?               -
     talaly ma8 8 powr whloh tha. Irgl8laturr          itdr     tight
     rightfully     cmrc$s.,    but it doe8 not rOiio* hOS thi8
     eirour8tanda     that It wa8 8 ~e6lrlatlrr      pouw, ror tha
     L&rlatun        0r k n  lIWOi8s8   power8 or an lxaoutlw         or
     adalnlstrutive     oharae~tar;uhioh lb may drlrgatr . . .
     Thr proper 6Iatlnrtioa        batwarn 8uah ari~4xatrd -ponr ana
     1@~irlatite     powor Ir rtstad in LoOka*a &Deal, 72 FM. 498
     (13 h.     Rep. 716) (I8 rOibWS¶      'me  hgi8latuw      08mot
     b a h g a te its P OWOr   t0 Ti8k #
                                       l iSW, b Ut it Oa a ma r     s 1 ~
     to drlagata    a power to drtrwlno   8000 mat    or      rtak or
     thlags upon thioh tha lar Blkel, or iatenbr t0 IMka,ltl
     o*I). aotlon 60pa:.    . .Tl8trd bt thir dLtiaOtiOn,    thr
     Wthoritf     dalegntrd to tbr lamminae   ooa.r.io6loa by tha
     hgi8lation     under oOti8ideratiOa WU8 XWt adsini#trativ@e
     but =I. ls&i818tiW.       It oaanot ba ?a19 that th* LS$i8-
                                                               -~
     l-tura oarrly delrgatrd to the ooamlaa108 power ~0 aa-
     t*rtinr a feat or state or thing8 apon whloh ths
     law alatea), or intends to wk(l, ita OWa aOtiOa drpad;
                                                                                 239




Sonorable    J.   g, %oDonald, page 5


       nor, that it asrrly delageted    ti: the Co.z~is8ioa
       dlaorrtion  as to Its execution    to be axrrolssd
       under 8nd in purauanor Oi thr lax.,     On the oon-
       trarg, it dslagstad   to tha Co5mlsslon    authority
       to it8Olr aeka the law (which we8 to ba 'arldsncsd
       by the form of the lnsuranor     Olioy filrd 1~1th
       the Comissloaer    of Insurance P , and to change this
       rhon6vsr they 8hs11 daen it aeoea8arf.”
            This Conoordla Pi&?4 In8UranOe Oari 18 oitrd in thr
088a  or St. Charles Stata Sank t. wlhgfiald,   36 9. D. 493, 135
R. is, 776, whloh, in tura, is cited in 12 C. J. 846 under tha
rw%3raph *fn8p80tiOae n A180 868 6 Rawle C. L. pp. 168 to 180,
ld cOOl8Jr'S C0O8tltUtiOMl    Li618.             Al80, Saloh '1.
                                                  67.
             In vim   or   ths   rorrgolng   authorltiar   and rundaaieatal
pr~OfplO8,   it ii ObViOUS that the &d.86iOUer              Or    Agl’iOUltUra
hQ8 no ponr,   under &I present 18w, to rrquirr             n 8ura,~ooad
l@ @ p r ItiQUi8m0         g r o w OOtto a -%r e g Ul8teda r a a 8.
Vower Is olrarl    lsglslatirr      in oharaotor,   and oan only be'ox-
srolrad br the Eagialaturs       lt801i.    It i8 not 8 8ubjaOt   Of in-
 UlV and 6rtsrnlnatlOn       out8ldr or the h8ll8 or lrgl8latloa.
9 t 1s l matter  641811~ within ths knowledgr Of tha law-making
  mar and 1s subjact to the 1agi81stiVs           Will.  Until 8tiOh a
~+f+&eq;$vl        bI thcl Lsgialatulu      la a rpsoLfled aanwr, and
                oond tlons am rixed theMby, your rir8t          qU86tiOa
mt’b@%ti’&@r@d in the negative.           This oonolurioa maks8 &UP
a*@a8iarr s ooasidrratlon       or tha second qaeatlon subPitted.
                                              Vary truly   JOUS